
	
		I
		112th CONGRESS
		1st Session
		H. R. 3615
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2011
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title III of the Social Security Act to require
		  States to implement a drug testing program for applicants for and recipients of
		  unemployment compensation.
	
	
		1.Short titleThis Act may be cited as the
			 Accountability in Unemployment Act of
			 2011.
		2.Drug testing program
			 for applicants for and recipients of unemployment compensation
			(a)In
			 generalSection 303 of the Social Security Act (42 U.S.C. 503) is
			 amended by adding at the end the following:
				
					(l)(1)For purposes of
				subsection (a), the law of a State shall provide that no regular compensation
				may be paid to an individual unless—
							(A)the individual is tested for the use
				of the drugs listed in paragraph (3)(A)—
								(i)if the individual has applied for
				such compensation and the application has not been approved, before the receipt
				of such compensation; and
								(ii)in any other case, before the end
				of the 3-month period that begins on the date of the enactment of this
				subsection; and
								(B)the individual tests negative for the
				use of such drugs or, in the case of an individual who tests positive for the
				use of such drugs, the individual meets the requirements of paragraph
				(2).
							(2)(A)Except as provided in
				subparagraph (B), if an individual tests positive pursuant to paragraph (1) for
				the use of any drug listed in paragraph (3)(A), no regular compensation may be
				paid to the individual unless—
								(i)a 30-day period has elapsed since the
				results of the test were determined; and
								(ii)the individual tests negative for the use
				of each drug listed in paragraph (3)(A) at the end of such period.
								(B)If an individual tests positive pursuant to
				paragraph (1) for the use of any drug listed in paragraph (3)(A) three or more
				times (whether for the same or a different drug), no regular compensation may
				be paid to the individual unless—
								(i)a 5-year period has elapsed since the
				results of the last test were determined; and
								(ii)the individual tests negative for the use
				of each drug listed in paragraph (3)(A) at the end of such period.
								(3)(A)In conducting drug
				testing pursuant to paragraph (1), the State shall test for each of the
				following:
								(i)Marijuana.
								(ii)Cocaine.
								(iii)Opiates.
								(iv)Amphetamines.
								(v)Methamphetamine.
								(vi)Phencyclidine.
								(vii)Heroin.
								(viii)Lysergic acid diethyliamide.
								(ix)3,4-methylenedioxy
				amphetamine.
								(B)A positive test for a drug listed in
				subparagraph (A) shall be treated as a negative test for purposes of this
				subsection if such drug was used pursuant to a valid prescription or as
				otherwise authorized by law.
							(4)The State shall require each individual who
				is tested pursuant to paragraph (1) to pay the portion of the cost of the drug
				testing that pertains to such individual. If such individual tests negative for
				the use of each drug listed in paragraph (3)(A) and the State provides regular
				compensation to the individual, the State shall increase the first payment of
				such compensation in an amount equal to the amount paid by the individual under
				this paragraph for the drug testing.
						(5)In this subsection, the term
				regular compensation has the meaning given such term in section
				205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26
				U.S.C. 3304
				note).
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall take effect 1 year after the date of the enactment of this
			 Act.
			
